—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about May 7, 1993, which, insofar as appealed from, granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In the absence of any evidence that defendants had experience with or knowledge of criminal activity inside or in the direct vicinity of the parking lot, the IAS Court correctly concluded that decedent’s murder inside the parking lot was not reasonably foreseeable and hence defendants had no duty to provide protective measures (compare, Jacqueline S. v City of New York, 81 NY2d 288, 295). Since summary judgment dismissing the complaint was properly granted, the motion to dismiss the third-party complaint was rendered moot. Concur —Ellerin, J. P., Wallach, Asch, Nardelli and Tom, JJ.